Exhibit 10.3

 



[image_001.jpg]

 

Magellan Gold Names David E. Drips President

and Chief Executive Officer

 



FOR IMMEDIATE RELEASE June 25, 2019

 

Reno, Nevada ---- Magellan Gold Corporation (OTCQB: MAGE) (“Magellan” or “the
Company), is pleased to announce the immediate appointment of David E. Drips as
Chief Executive Officer, President, and Director of the Company.  Mr. Drips
replaces Dr. Pierce Carson who retired on June 1, 2019.

 



David Drips has Over 45 years of experience in the mining and contracting
industry as a miner, supervisor, engineer, project manager, general manager,
president, and owner. He was worked with large public companies and private
companies. He received a B.S. in Mining Engineering from Colorado School of
Mines in 1980.

 

“We are fortunate to have someone of David’s caliber and experience step up to
lead Magellan Gold,” said John Power, Director of Magellan. “We are at a
critical juncture with the strengthening gold market and the positive review of
our El Dorado gold project in Nayarit, Mexico. David brings the required
leadership to successfully implement our strategy and take advantage of the
opportunities ahead. David is project and operations oriented with a proven
track record of project execution, and he is a strong communicator who is
focused on operating details with excellent leadership capabilities.”

 

Mr. Drips said, “I am honored and excited to lead Magellan Gold. I believe the
company has an opportunity to gain right-size operations that will rapidly
elevate Magellan into a small tier gold producer.”

 

About Magellan Gold Corporation

Magellan Gold Corporation (OTCQB: MAGE) is focused on the exploration and
development of precious metals. In November 2017 Magellan completed the purchase
of the SDA Mill in the State of Nayarit, Mexico, and in August 2018 announced
acquisition of the nearby El Dorado Gold-Silver Project. Magellan also owns an
advanced silver exploration project located in Arizona.

 

The SDA Mill is a fully operational flotation plant that also includes a
precious metals leach circuit and associated assets, licenses and agreements.
The mill has a ten-year operating history, processing ore at a rate of 100 tons
per day. Historically its operation has been based on sales of flotation
concentrates to smelters, and payment for precious metals content. The mill lies
within the rich Sierra Madre Occidental mineralized belt, which historically has
yielded millions of ounces of precious metals and offers multiple high-grade
gold and silver epithermal vein opportunities.

 

 

 



 1 

 

 

The El Dorado Gold-Silver Project consists of a 50 hectare mining concession
located 50 kilometers south of the SDA Mill. El Dorado is situated within a
district of epithermal vein systems from which historic mining produced high
grades. Drilling in 2010-2011 identified gold-silver resources on two veins that
hold promise for underground mining. Following completion of permitting and
procurement of financing, the Company intends to commence mining at a production
rate of 100 tons per day and to truck the ore to the SDA Mill for processing.

 

The Silver District Project in southwest Arizona comprises over 2,000 acres
covering the heart of the historic Silver District. The property contains a
near-surface historical drilled resource of 16 million ounces of silver and
exhibits exploration promise for significant expansion.

 

To learn more about Magellan Gold Corporation, visit www.magellangoldcorp.com.

 

Cautionary Statement

 

The United States Securities and Exchange Commission permits mining companies,
in their filings with the SEC, to disclose only those mineral deposits that a
company can legally extract or produce. Under SEC Industry Guide 7 standards, a
“final” or “bankable” feasibility study is required to report reserves.
Currently we have not delineated “reserves” on any of our properties. We cannot
be certain that any deposits at our properties will ever be confirmed or
converted into SEC Industry Guide 7 compliant "reserves." Investors are
cautioned not to assume that all or any part of any “resource” estimates will
ever be confirmed or converted into reserves or that they can be economically or
legally extracted.

 

Forward Looking Statements

 

This release contains “forward-looking statements.” Such statements are based on
good faith assumptions that Magellan Gold Corporation believes are reasonable
but which are subject to a wide range of uncertainties and business risks that
could cause actual results to differ materially from future results expressed,
projected or implied by such forward-looking statements. Factors that could
cause actual results to differ from those anticipated are discussed in Magellan
Gold Corporation’s periodic filings with the Securities and Exchange Commission.

 

Contacts:

 

Magellan Gold Corporation

 

John Power: (707) 884-3766

 

Peter Nesveda (INT IR): +61 4 1235 7375

 

 

 

 

 

 

 



 2 

 

